   Case: 4:18-cv-00639-NCC Doc. #: 62 Filed: 04/22/19 Page: 1 of 1 PageID #: 683


                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
COLLEEN GORMAN and COURTNEY                       )
PARKER, Individually and on Behalf of             )
All Others Similarly Situated,                    )
                                                  )
          Plaintiffs,                             )
                                                  )
    v.                                            )       Case No. 4:18-CV-00639-NCC
                                                  )
EDGEWELL PERSONAL CARE                            )
COMPANY; EDGEWELL PERSONAL                        )
CARE BRANDS, LLC; EDGEWELL                        )
PERSONAL CARE LLC; PLAYTEX                        )
PRODUCTS, LLC; and SUN                            )
PHARMACEUTICALS, LLC,                             )
                                                  )
          Defendants.                             )

                                      ORDER OF DISMISSAL
         This matter is before the Court on Plaintiffs’ Notice of Voluntary Dismissal with Prejudice

(Doc. 61). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiffs seek dismissal of

this action with prejudice (Id.). Under Federal Rule of Civil Procedure 41(a)(1)(A)(i), a plaintiff

may dismiss an action without a court order by filing a notice of dismissal before the opposing

party serves either an answer or a motion for summary judgment. As of today’s date, Defendants

have not answered or filed a motion for summary judgment. Further, no class has been certified.

Therefore, the procedures of Federal Rule of Civil Procedure 23(e) do not apply. Adams v. USAA

Cas. Ins. Co., 863 F.3d 1069, 1081-82 (8th Cir. 2017).

         Accordingly,

         IT IS HEREBY ORDERED that this matter is DISMISSED, with prejudice.

         Dated this 22nd day of April, 2019.

                                                       /s/ Noelle C. Collins
                                                      NOELLE C. COLLINS
                                                      UNITED STATES MAGISTRATE JUDGE
